DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 08/10/2022. Claims 1-5 are currently pending in the application. An action follows below:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 3, this claim recites a limitation, “the inner bus wire includes first parts extending in a first direction and second parts extending in a second direction substantially different from the first direction” in last two lines. The term “substantially” in last line is a relative term which renders the claim indefinite. The term “substantially” in the above underlined limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, the specification does not provide a standard for a difference in angle degrees between the first direction and the second direction in order to consider these directions to be substantially different from each other.
As per claims 4-5, these claims are therefore rejected for at least the same reason set forth in claim 3.
In addition to claim 5, this claim recites a limitation, “wherein the inner bus wire includes at least two of the first parts having substantially different lengths and/or at least two of the second parts having substantially different lengths.” The terms “substantially” in the above underlined limitations are relative terms which render the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, the specification does not provide a standard for a difference in length between at least two of the first parts or at least two of the second parts, in order to consider at least two of the first parts to have substantially different lengths and at least two of the second parts to have substantially different lengths.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (US 2017/0294502 A1; hereinafter Ka) in view of Kim et al. (US 2017/0237038 A1; hereinafter Kim) and Jeong et al. (US 2016/0254479 A1; hereinafter Jeong.)
As per claim 1, Ka discloses an electroluminescent device (see at least Figs. 1, 11, 21) comprising: 
	a lower structure comprising a light transmitting region, a non-transparent emission area partially surrounding the light transmitting region in a plan view and having a light transmittance lower than the light transmitting region, and an outer non-emission area surrounding the non- transparent emission area in a plan view (see at least Figs. 1, 21; ¶¶ 53:1-4, 55, 56, disclosing a lower structure comprising: at least elements [50-190]; a light transmitting region including at least area [FA]; a non-transparent emission area [AA] surrounding the light transmitting region in a plan view and having a light transmittance lower than the light transmitting region, and an outer non-emission area [PA] surrounding the non-transparent emission area [AA] in a plan view;) and 
	an encapsulation structure located on the lower structure and having an inorganic material (see at least Fig. 21; ¶ 139:3-5, disclosing an encapsulation structure 195 located on the lower structure and having an inorganic material,)
	wherein the outer non-emission area surrounds the non-transparent emission area in a plan view (see at least Fig. 1; ¶ [0053]:1-4, disclosing the outer non-emission area PA surrounding the non-transparent emission area AA in a plan view,)
the lower structure comprises: 
 	an inorganic structure comprising a buffer layer including an inorganic material and a transistor on the buffer layer (see at least Fig. 21; ¶¶ [0087], [0090], [0096], disclosing an inorganic structure [comprising elements 110, 130, 132, 140] comprising a buffer layer [comprising elements 110, 100, 50] including an inorganic material, and a transistor [comprising elements 120, 135, 150, 155] on the buffer layer;) 
  	a planarization layer located on the inorganic structure (see at least Fig. 21, disclosing a planarization layer 160 located on the inorganic structure;) 
  	a lower electrode located on the planarization layer (see at least Fig. 21, disclosing a lower electrode 170 located on the planarization layer 160;)
  	a pixel defining layer located on the planarization layer to cover a side portion of the lower electrode (see at least Fig. 21, disclosing a pixel defining layer 175 located on the planarization layer 160 to cover a side portion of the lower electrode 170;) 
  	an intermediate multilayer located on the lower electrode and having at least one functional layer (see at least Fig. 21, disclosing an intermediate multilayer 180a located on the lower electrode 170 and having at least one functional layer [182/184/186];) and
  	an upper electrode located on the intermediate multilayer (see at least Fig. 21, disclosing an upper electrode 190 located on the intermediate multilayer 180a,) and
the light transmitting region corresponds a through hole (see at least Fig. 21, disclosing the light transmitting region corresponding to a through hole HO.)

	Accordingly, Ka discloses all limitations of this claim except that Ka, as discussed above, discloses the non-transparent emission area partially surrounding, instead of surrounding as claimed, the light transmitting region in a plan view and is silent to “an outer inorganic surface portion” and “an inorganic lower surface,” as claimed.
	
	However, in the same field of endeavor, Kim discloses a related electroluminescent device (see at least Figs. 1, 3; Abstract,) wherein a non-transparent emission area [AA] either completely [Fig. 1] or partially [Fig. 3] surrounding the light transmitting region [a hole area HA] in a plan view is a mere design choice according to a particular application for arranging an electronic part in the light transmitting region [the hole area HA] (see at least Figs. 1, 3; ¶ 34, ¶ 37.)
	Ka, as discussed above, discloses the non-transparent emission area partially surrounding the light transmitting region in a plan view. Kim, as discussed above, discloses the non-transparent emission area either partially or completely surrounding the light transmitting region in a plan view, according to a particular application for arranging an electronic part in the light transmitting region. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ka device to have the non-transparent emission area completely surrounding the light transmitting region in a plan view, in view of the teaching in the Kim reference, to improve the above modified device of the Ka reference for the predictable result of at least arranging an electronic part in the light transmitting region according to a particular application.

	Regarding to “an outer inorganic surface portion” and “an inorganic lower surface,” in the same field of endeavor, Jeong discloses an electroluminescent device (10; see at least Fig. 1) comprising: 
	a lower structure including a non-transparent emission area (see at least Figs. 1, 4, disclosing a lower structure [comprising at least elements 101-210] including a non-transparent emission area DA) and an outer non-emission area surrounding the non-transparent emission area in a plan view (see at least Figs. 1, 4; ¶ [0033], disclosing a non-display area, as the claimed outer non-emission area, that includes at least portions of elements [103, 205, 206] and surrounds the non-transparent emission area DA in a plan view,) and
	an encapsulation structure located on the lower structure and having an inorganic lower surface (see at least Figs. 4, 5; ¶ 48, disclosing an encapsulation structure 300 located on the lower structure and having an inorganic lower surface 301,) 
	wherein the outer non-emission area has an outer inorganic surface portion surrounding the non-transparent emission area in a plan view (see at least Fig. 5; ¶ [0038], disclosing the outer non-emission area having an outer inorganic surface portion [[the portion of element 206 in the non-display area]] surrounding the non-transparent emission area in a plan view) and making a direct contact with the inorganic lower surface to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view (see at least Fig. 5; ¶ 48, disclosing the construed outer inorganic surface portion making a direct contact with the inorganic lower surface 301 to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view.)
	
	The above modified Ka in view of Kim, as discussed above, discloses the encapsulation structure having an inorganic material and the outer non-emission area surrounding the non-transparent emission area in a plan view, but is silent to “an outer inorganic surface portion” and “an inorganic lower surface,” as claimed. Jeong, as discussed above, discusses in detail the encapsulation structure having an inorganic lower surface and the outer non-emission area having an outer inorganic surface portion, as claimed, so as to improve weakness of the thin film encapsulation (as the claimed encapsulation structure) for the non-display area (as the claimed outer non-emission area) (see at least ¶ [0010].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the Ka device to include the outer inorganic surface portion and the inorganic lower surface, in view of the teaching in the Jeong reference, to improve the above modified device of the Ka reference for the predictable result of improving weakness of the encapsulation structure for the outer non-emission area.

	As per claim 2, the above modified Ka obviously renders the lower structure comprising an inner buffer area located between the non-transparent emission area and the light transmitting region to surround the light transmitting region in a plan view (see Ka at least Figs. 1, 21, disclosing the lower structure comprising an inner buffer area [WA] located between the non-transparent emission area [AA] and the light transmitting region [FA] to surround the light transmitting region in a plan view.)
As per claim 3, the above modified Ka obviously renders the lower structure comprising a current wire overlapping the non-transparent emission area and an inner bus wire electrically connected to the current wire and located between the light transmitting region and the non-transparent emission area such that the inner bus wire completely surrounds the light transmitting region (see Ka at least Figs. 1-2; ¶¶ 75-79, disclosing a current wire [ELVDD] overlapping the non-transparent emission area [AA] and an inner bus wire [VDD1, VDD2] electrically connected to the current wire [ELVDD] and located between the light transmitting region [FA] and the non-transparent emission area [AA] such that the inner bus wire completely surrounds the light transmitting region [FA] [as the light transmission region is modified, in view of Kim, to be completely surrounded by the non-transparent emission area,) and the inner bus wire including first parts extending in a first direction and second parts extending in a second direction substantially different from the first direction (see Ka at least Fig. 2, disclosing the inner bus wire [VDD1, VDD2] including first parts of VDD1 extending in a first/vertical direction and second parts of VDD2 extending in a second direction substantially different from the first/vertical direction; note that VDD1 is considered to be integrally formed of at least two first parts having different lengths and VDD2 is considered to be integrally formed of at least two second parts having different lengths, e.g., one of the second parts of VDD2 on the right side of the VDD1 and another of the second parts of VDD2 on the left side of the VDD1.)
 As per claim 4, the above modified Ka obviously renders the first parts and the second parts alternately connected to each other (see the discussion in the rejection of claim 3; further see Ka Fig. 2.)
As per claim 5, the above modified Ka obviously renders the inner bus wire including at least two of the first parts having substantially different lengths and/or at least two of the second parts having substantially different lengths (see the discussion in the rejection of claim 3.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6-8 of U.S. Patent No. 11,444,261 B2 (hereinafter Pat261) in view of Kim. 
As per claims 1-5, all limitations of these claim are recited in the patent claims 1, 2 and 6-8 of Pat261 except for “the light transmission region corresponding to a through hole.” 
	However, in the same field of endeavor, Kim discloses a related electroluminescent device (see at least Figs. 1, 3; Abstract) comprising a light transmitting region corresponding to a through hole forming a hole area [HA], in a plan view, so as to accommodate an electronic part (e.g., a camera module, a speaker unit, an illumination sensor, a home button) therein to provide function(s) of the electronic part to the device (see at least Fig. 1; ¶ 34.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the patent claims to include a through hole corresponding to the light transmission region, in view of the teaching in the Kim reference, to improve the above modified device of the patent claims for the predictable result of accommodating an electronic part (e.g., a camera module, a speaker unit, an illumination sensor, a home button) therein to provide function(s) of the electronic part to the modified device.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,978,666 B2 (hereinafter Pat666) in view of Ka and Kim. 
As per claim 1, all limitations of this claim are recited in the patent claim 1 of Pat666 except for the claimed specific structure of the lower structure as recited in lines 12-21 and the limitation “the light transmitting region corresponds a through hole” in last line, of this claim.
Regarding to the claimed specific structure of the lower structure as recited in lines 12-21, in the same field of endeavor, Ka discloses an electroluminescent device (see at least Figs. 1, 11, 21) comprising: 
	a lower structure comprising a light transmitting region, a non-transparent emission area surrounding the light transmitting region in a plan view and having a light transmittance lower than the light transmitting region, and an outer non-emission area surrounding the non- transparent emission area in a plan view (see at least Figs. 1, 21; ¶¶ 53:1-4, 55, 56, disclosing a lower structure comprising: at least elements [50-190]; a light transmitting region including at least area [FA]; a non-transparent emission area [AA] surrounding the light transmitting region in a plan view and having a light transmittance lower than the light transmitting region, and an outer non-emission area [PA] surrounding the non-transparent emission area [AA] in a plan view;) and 
	an encapsulation structure located on the lower structure and having an inorganic material (see at least Fig. 21; ¶ 139:3-5, disclosing an encapsulation structure 195 located on the lower structure and having an inorganic material,)
	wherein the outer non-emission area surrounds the non-transparent emission area in a plan view (see at least Fig. 1; ¶ [0053]:1-4, disclosing the outer non-emission area PA surrounding the non-transparent emission area AA in a plan view,)
the lower structure comprises: 
 	an inorganic structure comprising a buffer layer including an inorganic material and a transistor on the buffer layer (see at least Fig. 21; ¶¶ [0087], [0090], [0096], disclosing an inorganic structure [comprising elements 110, 130, 132, 140] comprising a buffer layer [comprising elements 110, 100, 50] including an inorganic material, and a transistor [comprising elements 120, 135, 150, 155] on the buffer layer;) 
  	a planarization layer located on the inorganic structure (see at least Fig. 21, disclosing a planarization layer 160 located on the inorganic structure;) 
  	a lower electrode located on the planarization layer (see at least Fig. 21, disclosing a lower electrode 170 located on the planarization layer 160;)
  	a pixel defining layer located on the planarization layer to cover a side portion of the lower electrode (see at least Fig. 21, disclosing a pixel defining layer 175 located on the planarization layer 160 to cover a side portion of the lower electrode 170;) 
  	an intermediate multilayer located on the lower electrode and having at least one functional layer (see at least Fig. 21, disclosing an intermediate multilayer 180a located on the lower electrode 170 and having at least one functional layer [182/184/186];) and
  	an upper electrode located on the intermediate multilayer (see at least Fig. 21, disclosing an upper electrode 190 located on the intermediate multilayer 180a.) 
Patent claim 1 of Pat666, as discussed above, discloses all limitations of this claim except for the claimed specific structure of the lower structure. Ka, as discussed above, remedies for the aforementioned deficiencies of the patent claim 1 of Pat 666. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the patent claim 1 to include the specific structure of the lower structure, in view of the teaching in the Ka reference, to obtain the same predictable result.
	Regarding to the limitation “the light transmitting region corresponds a through hole,” in the same field of endeavor, Kim discloses a related electroluminescent device (see at least Figs. 1, 3; Abstract) comprising a light transmitting region corresponding to a through hole forming a hole area [HA], in a plan view, so as to accommodate an electronic part (e.g., a camera module, a speaker unit, an illumination sensor, a home button) therein to provide function(s) of the electronic part to the device (see at least Fig. 1; ¶ 34.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the modified device of the patent claim 1 in view of Ka to include a through hole corresponding to the light transmission region, in view of the teaching in the Kim reference, to improve the above modified device of the patent claim for the predictable result of accommodating an electronic part (e.g., a camera module, a speaker unit, an illumination sensor, a home button) therein to provide function(s) of the electronic part to the modified device.

As per claim 2, the above modified device of the patent claim obviously renders the lower structure comprising an inner buffer area located between the non-transparent emission area and the light transmitting region to surround the light transmitting region in a plan view (see the paten claim 1 reciting an inner inorganic top surface portion surrounding the light transmitting region in a plan view; further see Ka at least Figs. 1, 21, disclosing the lower structure comprising an inner buffer area [WA] located between the non-transparent emission area [AA] and the light transmitting region [FA] to surround the light transmitting region in a plan view.)
As per claim 3, the above modified device of the patent claim obviously renders the lower structure comprising a current wire overlapping the non-transparent emission area and an inner bus wire electrically connected to the current wire and located between the light transmitting region and the non-transparent emission area such that the inner bus wire completely surrounds the light transmitting region (see Ka at least Figs. 1-2; ¶¶ 75-79, disclosing a current wire [ELVDD] overlapping the non-transparent emission area [AA] and an inner bus wire [VDD1, VDD2] electrically connected to the current wire [ELVDD] and located between the light transmitting region [FA] and the non-transparent emission area [AA] such that the inner bus wire completely surrounds the light transmitting region [FA] [as the light transmission region is modified, in view of Kim, to be completely surrounded by the non-transparent emission area,) and the inner bus wire including first parts extending in a first direction and second parts extending in a second direction substantially different from the first direction (see Ka at least Fig. 2, disclosing the inner bus wire [VDD1, VDD2] including first parts of VDD1 extending in a first/vertical direction and second parts of VDD2 extending in a second direction substantially different from the first/vertical direction; note that VDD1 is considered to be integrally formed of at least two first parts having different lengths and VDD2 is considered to be integrally formed of at least two second parts having different lengths, e.g., one of the second parts of VDD2 on the right side of the VDD1 and another of the second parts of VDD2 on the left side of the VDD1.)
 As per claim 4, the above modified device of the patent claim obviously renders the first parts and the second parts alternately connected to each other (see the discussion in the rejection of claim 3; further see Ka Fig. 2.)
As per claim 5, the above modified device of the patent claim obviously renders the inner bus wire including at least two of the first parts having substantially different lengths and/or at least two of the second parts having substantially different lengths (see the discussion in the rejection of claim 3.)

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,127,920 B2 (hereinafter Pat920) in view of Ka and Kim. 
As per claim 1, all limitations of this claim are recited in the patent claim 2 of Pat920 (note that the region of the notch of the patent claim 2 corresponds to the light transmitting region) except for the claimed specific structure of the lower structure as recited in lines 12-21 and the limitation “the light transmitting region corresponds a through hole” in last line, of this claim. 
Regarding to the claimed specific structure of the lower structure as recited in lines 12-21, in the same field of endeavor, Ka discloses an electroluminescent device (see at least Figs. 1, 11, 21) comprising: 
	a lower structure comprising a light transmitting region, a non-transparent emission area surrounding the light transmitting region in a plan view and having a light transmittance lower than the light transmitting region, and an outer non-emission area surrounding the non- transparent emission area in a plan view (see at least Figs. 1, 21; ¶¶ 53:1-4, 55, 56, disclosing a lower structure comprising: at least elements [50-190]; a light transmitting region including at least area [FA]; a non-transparent emission area [AA] surrounding the light transmitting region in a plan view and having a light transmittance lower than the light transmitting region, and an outer non-emission area [PA] surrounding the non-transparent emission area [AA] in a plan view;) and 
	an encapsulation structure located on the lower structure and having an inorganic material (see at least Fig. 21; ¶ 139:3-5, disclosing an encapsulation structure 195 located on the lower structure and having an inorganic material,)
	wherein the outer non-emission area surrounds the non-transparent emission area in a plan view (see at least Fig. 1; ¶ [0053]:1-4, disclosing the outer non-emission area PA surrounding the non-transparent emission area AA in a plan view,)
the lower structure comprises: 
 	an inorganic structure comprising a buffer layer including an inorganic material and a transistor on the buffer layer (see at least Fig. 21; ¶¶ [0087], [0090], [0096], disclosing an inorganic structure [comprising elements 110, 130, 132, 140] comprising a buffer layer [comprising elements 110, 100, 50] including an inorganic material, and a transistor [comprising elements 120, 135, 150, 155] on the buffer layer;) 
  	a planarization layer located on the inorganic structure (see at least Fig. 21, disclosing a planarization layer 160 located on the inorganic structure;) 
  	a lower electrode located on the planarization layer (see at least Fig. 21, disclosing a lower electrode 170 located on the planarization layer 160;)
  	a pixel defining layer located on the planarization layer to cover a side portion of the lower electrode (see at least Fig. 21, disclosing a pixel defining layer 175 located on the planarization layer 160 to cover a side portion of the lower electrode 170;) 
  	an intermediate multilayer located on the lower electrode and having at least one functional layer (see at least Fig. 21, disclosing an intermediate multilayer 180a located on the lower electrode 170 and having at least one functional layer [182/184/186];) and
  	an upper electrode located on the intermediate multilayer (see at least Fig. 21, disclosing an upper electrode 190 located on the intermediate multilayer 180a,) and
a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region (see at least Fig. 21, disclosing a portion of the element 50 of the buffer layer corresponding the light transmitting region being present and permanently remaining so that the buffer layer overlaps the light transmitting region.)
Patent claim 2 of Pat920, as discussed above, discloses all limitations of this claim except for a specific structure of the lower structure as recited in last 11 lines of this claim. Ka, as discussed above, remedies for the aforementioned deficiencies of the patent claim. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the patent claim to include the specific structure of the lower structure, in view of the teaching in the Ka reference, to obtain the same predictable result.

	Regarding to the limitation “the light transmitting region corresponds a through hole,” in the same field of endeavor, Kim discloses a related electroluminescent device (see at least Figs. 1, 3; Abstract,) wherein a light transmission region [HA] corresponding either to a notch (see Fig. 3) or a through hole (see Fig. 1) is a mere design choice according to a particular application for arranging an electronic part in the light transmitting region (see at least Figs. 1, 3; ¶ 34, ¶ 37.) 
	The patent claim, as discussed above, discloses the light transmission region corresponding to a notch. Kim, as discussed above, discloses the light transmission region corresponding either to a notch or a through hole being a mere design choice according to a particular application for arranging an electronic part in the light transmitting region. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the modified device of the patent claim to have the light transmission region corresponding to a through hole, as desired as claimed, in view of the teaching in the Kim reference, to improve the above modified device of the patent claim for the predictable result of at least arranging an electronic part in the light transmitting region according to a particular application.

As per claim 2, the above modified device of the patent claim obviously renders the lower structure comprising an inner buffer area located between the non-transparent emission area and the light transmitting region to surround the light transmitting region in a plan view (see the paten claim 1 reciting an inner inorganic top surface portion surrounding the light transmitting region in a plan view; further see Ka at least Figs. 1, 21, disclosing the lower structure comprising an inner buffer area [WA] located between the non-transparent emission area [AA] and the light transmitting region [FA] to surround the light transmitting region in a plan view.)
As per claim 3, the above modified device of the patent claim obviously renders the lower structure comprising a current wire overlapping the non-transparent emission area and an inner bus wire electrically connected to the current wire and located between the light transmitting region and the non-transparent emission area such that the inner bus wire completely surrounds the light transmitting region (see Ka at least Figs. 1-2; ¶¶ 75-79, disclosing a current wire [ELVDD] overlapping the non-transparent emission area [AA] and an inner bus wire [VDD1, VDD2] electrically connected to the current wire [ELVDD] and located between the light transmitting region [FA] and the non-transparent emission area [AA] such that the inner bus wire completely surrounds the light transmitting region [FA] [as the light transmission region is modified, in view of Kim, to be completely surrounded by the non-transparent emission area,) and the inner bus wire including first parts extending in a first direction and second parts extending in a second direction substantially different from the first direction (see Ka at least Fig. 2, disclosing the inner bus wire [VDD1, VDD2] including first parts of VDD1 extending in a first/vertical direction and second parts of VDD2 extending in a second direction substantially different from the first/vertical direction; note that VDD1 is considered to be integrally formed of at least two first parts having different lengths and VDD2 is considered to be integrally formed of at least two second parts having different lengths, e.g., one of the second parts of VDD2 on the right side of the VDD1 and another of the second parts of VDD2 on the left side of the VDD1.)
 As per claim 4, the above modified device of the patent claim obviously renders the first parts and the second parts alternately connected to each other (see the discussion in the rejection of claim 3; further see Ka Fig. 2.)
As per claim 5, the above modified device of the patent claim obviously renders the inner bus wire including at least two of the first parts having substantially different lengths and/or at least two of the second parts having substantially different lengths (see the discussion in the rejection of claim 3.)
  
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. application No. 17/406,606 in view of Ka. 
As per claim 1, all limitations of this claim are recited in the patent claims 1 and 4 except for the claimed specific structure of the lower structure as recited in lines 12-21 of this claim. 
However, in the same field of endeavor, Ka discloses an electroluminescent device (see at least Figs. 1, 11, 21) comprising: 
	a lower structure comprising a light transmitting region, a non-transparent emission area surrounding the light transmitting region in a plan view and having a light transmittance lower than the light transmitting region, and an outer non-emission area surrounding the non- transparent emission area in a plan view (see at least Figs. 1, 21; ¶¶ 53:1-4, 55, 56, disclosing a lower structure comprising: at least elements [50-190]; a light transmitting region including at least area [FA]; a non-transparent emission area [AA] surrounding the light transmitting region in a plan view and having a light transmittance lower than the light transmitting region, and an outer non-emission area [PA] surrounding the non-transparent emission area [AA] in a plan view;) and 
	an encapsulation structure located on the lower structure and having an inorganic material (see at least Fig. 21; ¶ 139:3-5, disclosing an encapsulation structure 195 located on the lower structure and having an inorganic material,)
	wherein the outer non-emission area surrounds the non-transparent emission area in a plan view (see at least Fig. 1; ¶ [0053]:1-4, disclosing the outer non-emission area PA surrounding the non-transparent emission area AA in a plan view,)
the lower structure comprises: 
 	an inorganic structure comprising a buffer layer including an inorganic material and a transistor on the buffer layer (see at least Fig. 21; ¶¶ [0087], [0090], [0096], disclosing an inorganic structure [comprising elements 110, 130, 132, 140] comprising a buffer layer [comprising elements 110, 100, 50] including an inorganic material, and a transistor [comprising elements 120, 135, 150, 155] on the buffer layer;) 
  	a planarization layer located on the inorganic structure (see at least Fig. 21, disclosing a planarization layer 160 located on the inorganic structure;) 
  	a lower electrode located on the planarization layer (see at least Fig. 21, disclosing a lower electrode 170 located on the planarization layer 160;)
  	a pixel defining layer located on the planarization layer to cover a side portion of the lower electrode (see at least Fig. 21, disclosing a pixel defining layer 175 located on the planarization layer 160 to cover a side portion of the lower electrode 170;) 
  	an intermediate multilayer located on the lower electrode and having at least one functional layer (see at least Fig. 21, disclosing an intermediate multilayer 180a located on the lower electrode 170 and having at least one functional layer [182/184/186];) and
  	an upper electrode located on the intermediate multilayer (see at least Fig. 21, disclosing an upper electrode 190 located on the intermediate multilayer 180a.) 
The device of the copending claims, as discussed above, discloses all limitations of this claim except for a specific structure of the lower structure as recited in last 11 lines of this claim. Ka, as discussed above, remedies for the aforementioned deficiencies of the patent claims. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the copending claims to include the specific structure of the lower structure, in view of the teaching in the Ka reference, to obtain the same predictable result.

As per claim 2, the above modified device of the copending claim obviously renders the lower structure comprising an inner buffer area located between the non-transparent emission area and the light transmitting region to surround the light transmitting region in a plan view (see the paten claim 1 reciting an inner inorganic top surface portion surrounding the light transmitting region in a plan view; further see Ka at least Figs. 1, 21, disclosing the lower structure comprising an inner buffer area [WA] located between the non-transparent emission area [AA] and the light transmitting region [FA] to surround the light transmitting region in a plan view.)
As per claim 3, the above modified device of the copending claim obviously renders the lower structure comprising a current wire overlapping the non-transparent emission area and an inner bus wire electrically connected to the current wire and located between the light transmitting region and the non-transparent emission area such that the inner bus wire completely surrounds the light transmitting region (see Ka at least Figs. 1-2; ¶¶ 75-79, disclosing a current wire [ELVDD] overlapping the non-transparent emission area [AA] and an inner bus wire [VDD1, VDD2] electrically connected to the current wire [ELVDD] and located between the light transmitting region [FA] and the non-transparent emission area [AA] such that the inner bus wire completely surrounds the light transmitting region [FA] [as the light transmission region is modified, in view of Kim, to be completely surrounded by the non-transparent emission area,) and the inner bus wire including first parts extending in a first direction and second parts extending in a second direction substantially different from the first direction (see Ka at least Fig. 2, disclosing the inner bus wire [VDD1, VDD2] including first parts of VDD1 extending in a first/vertical direction and second parts of VDD2 extending in a second direction substantially different from the first/vertical direction; note that VDD1 is considered to be integrally formed of at least two first parts having different lengths and VDD2 is considered to be integrally formed of at least two second parts having different lengths, e.g., one of the second parts of VDD2 on the right side of the VDD1 and another of the second parts of VDD2 on the left side of the VDD1.)
 As per claim 4, the above modified device of the copending claim obviously renders the first parts and the second parts alternately connected to each other (see the discussion in the rejection of claim 3; further see Ka Fig. 2.)
As per claim 5, the above modified device of the copending claim obviously renders the inner bus wire including at least two of the first parts having substantially different lengths and/or at least two of the second parts having substantially different lengths (see the discussion in the rejection of claim 3.)
This is a provisional obviousness-type double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626